...            Case 6:96-cr-10076-JTM Document 242 Filed 12/30/19 Page 1 of 2


                                                                                                  FIL~D
                                                                                                U.S. District Court
                                                                                                 District of Kansas


                                                                                                DEC 3 0 2019
                                                                       -   -     -     ---------------

      -----     rt,1,/.'   C6i"dhdJ.i._ T. 2Ao,,..,~J/'JL-911_Jfr)
                           ti, S. .Di.JALc.). _(o-lJA.J; /JiJ),;q~./ .of /4,.,J19-J

              .Kl-' l/, S. v . R"a12_; l:>Lvl/) 0 '&7-'?,,
-----                    ~.s £ !tl.P. -1:i;_9t,_- t:...R: ill QJ~-TA:7- - 3' _
_ _ _ _ _ __ _ _ /BUS.(! §~s-a;2<c)(1){A)(;}                        /%770.., /4i Jr..,/e,u:. 1<1:&cfis:.!"I




                            fa'h, /CS. O,,,r 0£A112 A/lc,,,,L41/2J,lct'ct8n, L,L__}fe l?aal.6,/A« ✓ .r
                if!al1     ndih t<A,:t.{7 /2el-1J7,, A,,,,,/ /hEtu lz&.r Uco no l"1fU2 otLfbfalh-, ,4E.,<




                                                                                     ez1 48/t,0 -0/20
                                           Case 6:96-cr-10076-JTM Document 242 Filed 12/30/19 Page 2 of 2




                                                                                                                                                 •' -!!-'i-;;\ ~--                            ~     '
      /4d7 .0LV'.II\ Q__-&7!9"1                                                                                                        ~l.-
                                                                                                                                                 '""~•.!:      ...,c•,
                                                                                                                                                               lJOC,,
                                                                                                                                                                                      .
                                                                                                                                                                                    H::   r_·-"',.,_..
                         NAME
                                                                                     M!f:"T:R-OF1lU::X M ! -~)                         .
                                                                                                                                       ;.;!.._')
                                                                                                                                          "c"'l1:....:-,
                                                                                                                                          :,;-·
                                                                                                                                                                  it1
                                                                                                                                                                 .N.i\.
                                                                                                                                                                ,."i;..r;r:
                                                                                                                                                            .,.-,r,
                                                                                                                                                                                •i.~-;:,.,
                                                                                                                                                                                ~
                                                                                                                                                                                    · ,t.cµ>:_-
                                                                                                                                                                                    -
                                                                                                                                                                               ·" -"'~
                                                                                                                                                                                              rn'

      O<i<t8G-OJI                                                                  2Ed:t,t:JC 2i'.) 19 FM l                     t     .      ~~~ ·
                                                                                                                                              ..,. -~
                                                                                                                                                                              ·r;:;. .v-1'·
                                                                                                                                                                                              >
                        REG. NO.


   FEDERAL CORRECTIONAL INSTITUTION
   P.O . BOX 1000
   MILAN , MICHIGAN 48160                                    <=;> 08486-031 <=;>
                                                                      United States Court C lerk
                                                                      40 1 N Market ST
                                                                      U .S . District Court
                           RECEIVED                                   Wichita , KS 67202
                                                                      United States

                                   DEC 30 2019




                                                    0 7:21:i:2-2•J8':i9S              11   1I11,111,, 1,1u11IIJ11,11   1 ,,,   1111Jl III Ill 111 1 II     1 1•          11   11' 1III II' I
Lc(!,,9(_ /17~.· /..1/...?J".,,,Po/?1
